Case 17-34117        Doc 41     Filed 04/22/19     Entered 04/22/19 15:58:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 34117
         Jacquelyn Delaney

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/14/2017.

         2) The plan was confirmed on 01/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/23/2018.

         5) The case was Dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34117              Doc 41            Filed 04/22/19    Entered 04/22/19 15:58:43                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $2,940.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $2,940.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,250.49
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $132.32
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $2,382.81

 Attorney fees paid and disclosed by debtor:                             $250.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                              Unsecured            NA         239.66           239.66           0.00       0.00
 Ally Financial                              Unsecured           0.00           NA               NA            0.00       0.00
 Ally Financial                              Secured        9,890.00     10,129.66          9,890.00        146.05     411.14
 American InfoSource LP as agent for         Unsecured           0.00         54.58            54.58           0.00       0.00
 American InfoSource LP as agent for         Unsecured         550.00        370.72           370.72           0.00       0.00
 Capital One Bank                            Unsecured         825.00      1,310.58         1,310.58           0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O     Unsecured         533.00        533.51           533.51           0.00       0.00
 CHASE CARD                                  Unsecured      1,974.00            NA               NA            0.00       0.00
 CHASE CARD                                  Unsecured         539.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         560.00        390.40           390.40           0.00       0.00
 Concordia University                        Unsecured           0.00      2,987.00         2,987.00           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         845.00        845.16           845.16           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         815.00        815.35           815.35           0.00       0.00
 John H. Stroger Jr. Hospital of Cook Coun   Unsecured      5,000.00            NA               NA            0.00       0.00
 Merrick Bank                                Unsecured      1,264.00       1,164.65         1,164.65           0.00       0.00
 Midland Funding LLC                         Unsecured         524.00        586.64           586.64           0.00       0.00
 Midland Funding LLC                         Unsecured         764.00        825.03           825.03           0.00       0.00
 Mutual of America                           Unsecured      1,946.00            NA               NA            0.00       0.00
 New York State Thruway                      Unsecured          20.00           NA               NA            0.00       0.00
 Northeastern Illinois University            Unsecured         525.00           NA               NA            0.00       0.00
 Northeastern University Boston              Unsecured      1,000.00            NA               NA            0.00       0.00
 Quantum3 Group                              Unsecured         212.00        212.55           212.55           0.00       0.00
 Quantum3 Group                              Unsecured         312.00        312.16           312.16           0.00       0.00
 Quantum3 Group LLC as agent for             Unsecured         224.00        224.87           224.87           0.00       0.00
 Quantum3 Group LLC as agent for             Unsecured         925.00        925.59           925.59           0.00       0.00
 SYNCB/OLD NAVY                              Unsecured         861.00           NA               NA            0.00       0.00
 Syncb/tjx Cos Dc                            Unsecured      1,031.00            NA               NA            0.00       0.00
 SYNCB/WALMART                               Unsecured          60.00           NA               NA            0.00       0.00
 Synchrony Bank                              Unsecured         917.00        959.72           959.72           0.00       0.00
 Tennessee Student Assistance Corporation    Unsecured     19,665.54            NA               NA            0.00       0.00
 US Dept of Education                        Unsecured    127,199.00     62,593.09        62,593.09            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-34117           Doc 41   Filed 04/22/19    Entered 04/22/19 15:58:43               Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim        Claim       Principal        Int.
 Name                               Class    Scheduled        Asserted     Allowed        Paid           Paid
 US Dept of Education            Unsecured           0.00      64,755.05    64,755.05           0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00                  $0.00
       Mortgage Arrearage                                       $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                              $9,890.00           $146.05                $411.14
       All Other Secured                                        $0.00             $0.00                  $0.00
 TOTAL SECURED:                                             $9,890.00           $146.05                $411.14

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                $0.00              $0.00                 $0.00
        All Other Priority                                      $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $140,106.31                 $0.00                 $0.00


 Disbursements:

          Expenses of Administration                             $2,382.81
          Disbursements to Creditors                               $557.19

 TOTAL DISBURSEMENTS :                                                                          $2,940.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-34117        Doc 41      Filed 04/22/19     Entered 04/22/19 15:58:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
